UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7147



HAROLD SMITH, JR.,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                            Respondent - Appellee.


                            No. 03-7608



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


HAROLD SMITH, JR.,

                                            Defendant - Appellant.


Appeals from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-02-2456-13AK; CA-02-2456)


Submitted:   February 12, 2004              Decided:   June 3, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.
No. 03-7147, dismissed; No. 03-7608, affirmed by unpublished per
curiam opinion.


Harold Smith, Jr., Appellant Pro Se.      William Corley Lucius,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              In these consolidated appeals, Harold Smith, Jr., appeals

the district court’s orders denying his motion for a certificate of

appealability (No. 03-7147) and his motion for a copy of records at

the government’s expense (No. 03-7608).                   As to No. 03-7147, a

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                      28 U.S.C. §

2253(c)(2)      (2000).       A    prisoner    satisfies     this      standard    by

demonstrating that reasonable jurists would find both that his

constitutional       claims   are    debatable     and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have reviewed the record and conclude

Smith has not made the requisite showing.                Accordingly, in No. 03-

7147, we deny a certificate of appealability and dismiss the

appeal.   As to No. 03-7608, we have reviewed the record and find no

reversible error.       Accordingly, in No. 03-7608, we affirm for the

reasons stated by the district court.              See Smith v. United States,

No. CA-02-2456 (D.S.C. Sept. 3, 2003).              While we grant Smith leave

to proceed in forma pauperis in No. 03-7608, we deny his motions

for appointment of counsel and for abeyance in No. 03-7147.                       We

also   deny    his   motion   to    stay   these    appeals,     his    motion    for

injunctive relief, and his motion to consolidate these appeals with


                                       - 3 -
two other cases.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                            No. 03-7147, DISMISSED
                                             No. 03-7608, AFFIRMED




                               - 4 -